Citation Nr: 1748764	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  16-51 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from copay exempt to copay required in the VA healthcare system for income year 2014 was proper.


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel










INTRODUCTION

The Veteran served on active duty from January 1968 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 administrative decision by the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia.  In this decision, the HEC changed the Veteran's eligibility category from copay exempt to means test copay required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file suggests that the record is incomplete.  In relevant part, hard and digital copies of the Veteran's submissions from December 2015 until May 2016 are no longer in evidence.  Such records include, but are not limited to: his signed HEC Form 200-1A with adjoining deductible evidence, signed HEC Form 220-1/2, notice of disagreement, and general correspondence.  Importantly, a September 2016 statement of the case (SOC) describes these submissions as having once been a part of the record.  As result, the Board on multiple occasions attempted to have these records located and re-associated with the claims file.  However, these attempts have failed.  Therefore, a remand is required to have the agency of original jurisdiction (AOJ) locate these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. The AOJ should undertake appropriate efforts to associate the Veteran's submissions from December 2015 to May 2016 with the claims file.  See September 2016 SOC Summary of Evidence.  All efforts to reassociate these original signed documents with the claims file should be clearly documented, and if these documents are unavailable, the Veteran should be provided an opportunity to resubmit his substantive documents and attachments.

2. After the above development has been completed, the AOJ should readjudicate the Veteran's claim to address all arguments and evidence received since the September 2016 SOC.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




